Citation Nr: 0926947	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has an acquired psychiatric disorder, 
diagnosed as anxiety disorder, not otherwise specified, that 
has been shown to be causally or etiologically related to his 
military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's acquired psychiatric disorder, diagnosed as anxiety 
disorder, not otherwise, specified, was incurred in or caused 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the decision below, the Board has granted the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the Veteran has resulted.  Therefore, the Board concludes 
that the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In particular, service connection for PTSD requires: (1) a 
medical diagnosis of the disorder, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) a link, as established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for an acquired 
psychiatric disorder.  Initially, the Board notes that the 
Veteran in this case is a decorated combat Veteran.  In this 
regard, the Board notes that service records indicate that 
the Veteran was an infantryman, who served in battles and 
campaigns in Normandy, Northern France and the Rhineland.  
The Veteran is also in receipt of several awards confirming 
his combat participation: the European African Middle Eastern 
Theater Ribbon with three Bronze Battle Stars, a Purple 
Heart, and a Bronze Star Medal with Oak Leaf Cluster.  
Therefore, the Veteran's lay testimony is accepted as 
conclusive evidence of his claimed stressors occurrence.  As 
such, the remaining question is the medical question of 
whether the Veteran has a current diagnosis, and if so, 
whether that diagnosis is related to the Veteran's verified 
in-service stressors.

In this regard, the Board notes that the Veteran was afforded 
VA examinations in January 2007 and January 2009.  At that 
January 2007 VA examination, the examiner stated that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  The examiner explained that the although the Veteran 
endorsed re-experiencing symptoms, including intrusive 
thoughts and nightmares from World War II, as well as arousal 
symptoms of hypervigilance and trouble falling asleep and 
staying asleep, the Veteran denied avoidance symptoms.  
Therefore, although the Veteran reported some symptoms of 
PTSD, he did not meet the criteria for the diagnosis. 

At the January 2009 VA examination, the examiner also 
concluded that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  However, the examiner did diagnose 
the Veteran with anxiety disorder, not otherwise specified.  
The examiner explained that the Veteran described stressors 
during World War II that met the criteria for PTSD, in that 
there he periodically had intrusive memories.  He also had 
distress linked to memories of trauma and hypervigilance.  
Previously, he had nightmares and some sleep disturbance 
which had remitted.  In summary, the examiner stated that the 
Veteran experienced some anxiety symptoms which could be 
described as anxiety disorder, not otherwise specified, and 
could be conceptualized as subclinical PTSD.  The examiner 
continued that these symptoms were linked to war related 
trauma, although they had not resulted in significant 
psychosocial impairment.  

Thus, although the Veteran has not been shown to have a 
diagnosis of PTSD, the Veteran has been shown to have a 
diagnosis of anxiety disorder, not otherwise specified, 
related to war trauma during service.  In this regard, the 
Board does acknowledge that the Veteran filed his September 
2006 claim specifically for PTSD.  However, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court recently held that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  In this regard, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case, at the time his claim was filed, the Veteran 
had neither the legal nor medial knowledge to diagnose his 
reported symptoms of flashbacks, difficulty sleeping and 
hypervigilance as PTSD.  See Clemons, 23 Vet. App. at 5.  The 
Board reiterates that the Veteran is not competent to 
diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observed and 
experienced.  See Espiritu, supra; Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence of laypersons to testify as to symptoms but not 
medical diagnosis).  As the Court explained in Clemons, 
"although the appellant's claim identifies PTSD without 
more, it cannot be a claim limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or the Secretary obtains in support of the 
claim."  Clemons, 23 Vet. App. at 5.  

Furthermore, it is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant, and as such, the Board should not limit its 
consideration of the claim based on the appellant's belief 
that he suffered from PTSD, something he is generally not 
competent to establish in the first place.  See, Espiritu, 
supra and Jandreau, supra.  Here, the January 2009 VA 
examiner diagnosed the Veteran with anxiety disorder, not 
otherwise specified, and opined that this condition was 
caused by war-related trauma during active service.  The 
Board finds this opinion adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this regard, the January 2009 
VA examiner's opinion was predicated on a full reading of the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's service 
treatment records, VAMC treatment records and the January 
2007 VA examination report, as well as the statements of the 
Veteran.  The January 2009 VA examiner also provided a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  

Therefore, in summary, the Board finds that there is evidence 
of a current disability, competent lay evidence of in-service 
incurrence of an in-service event, in the form of combat 
trauma, and medical evidence of a nexus between the claimed 
in-service events and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Accordingly, to the 
extent that there is any reasonable doubt as to whether the 
Veteran currently has an acquired psychiatric disorder that 
is related to his military service, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran currently has 
anxiety disorder, not otherwise specified, that is related to 
his active military service.  Accordingly, the Board 
concludes that service connection for an acquired psychiatric 
disorder, diagnosed as anxiety disorder, not otherwise 
specified, is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety disorder, not otherwise 
specified, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


